DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filled on 07/25/2022 has been entered. 

Response to Arguments
Applicant arguments filled on 07/25/2022 have been fully considered and but are not persuasive.

Applicant’s argues that “Applicant respectfully submits that claim 1 is patentable over Gage and Morimoto. For example, claim 1 recites, in part, send[ing] an error indication indicating an integrity protection error relating to the user plane data; and receiv[ing] retransmitted user plane data from the network device with a reduced data rate, based on the error indication. In rejecting claim 1, the Examiner acknowledges that Gage “does not explicitly teach receiv [ing] retransmitted user plane data from the network device with a reduced data rate, based on the error indication”, but instead contends that Morimoto discloses the above recited feature. Office Action at 3 and 4 (citing Morimoto at J] [0067] and [0070]). Applicant respectfully disagrees. The cited portions of Morimoto disclose that “[w]hen multicast data and/or broadcast data (to be referred to as MBMS data hereinafter) transmitted from the base station 200 do not satisfy required quality ... control is performed to decrease the modulation multilevel number and/or to lower the channel coding rate.” (Emphasis added). Thus, Morimoto is directed to a control that is performed when required quality is not satisfied and fails to disclose receiving retransmitted user plane data based on an error indication. Furthermore, Morimoto is directed to lowering a channel coding rate when the control is performed and is silent on receiving retransmitted user plane data with a reduced data rate.” 
Examiner respectfully disagrees; Morimoto teaches.. In paragraph  [0079] …when performing retransmission control, the MCA/retransmission control unit 202 retransmits a packet in which reception error has occurred.. [0067].. the user apparatus 100 reports control information indicating that MBMS data does not satisfy the required quality as feedback information by using higher layer signaling. [0070] … the modulation multilevel number and/or the channel coding rate are/is changed in a direction of lowering the modulation multilevel number and/or the channel coding rate. That is, control is performed to decrease the modulation multilevel number and/or to lower the channel coding rate. Thus, Morimoto discloses the limitation “receive retransmitted user plane data from the network device with a reduced data rate, based on the error indication.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4,9-11,14,19, 31,34,39,43,45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gage to (US 20180368196) in view of Morimoto to (US20100128650)

Regarding claims 1,11 Gage teaches a user equipment (UE), comprising: a memory configured to store instructions; and a processor configured to execute the instructions to ( see, fig.2)  receive, from a network device, user plane data having integrity protection, ([0225] discloses Step 2: If the radio bearer has been configured for user plane encryption, the UE 212 decrypts the PDCP data using the configured cryptographic parameters and the PDCP sequence number received with the PDU)
 send an error indication indicating an integrity protection error relating to the user plane data([0232] discloses the PDCP status report PDU 1600 constructed by the UE 212 preferably includes the status of all PDCP PDUs received by the UE 212 since at least the last status report transmitted to the anchor RAN node 502. Any PDCP PDU that failed an integrity check may also be marked as “not received”) receive retransmitted user plane data from the network device([0057] packet data convergence protocol (PDCP) layer 308—which performs header compression and decompression for IP packets, in-sequence delivery of upper layer PDUs, PDCP PDU routing for transmission, duplicate packet detection, retransmission of lost PDCP PDUs, cryptographic integrity protection and encryption)
Gage does not explicitly teach receive retransmitted user plane data from the network device with a reduced data rate, based on the error indication

However, Morimoto teaches receive retransmitted user plane data from the network device with a reduced data rate, based on the error indication ([0067] When multicast data and/or broadcast data (to be referred to as MBMS data hereinafter) transmitted from the base station 200 do not satisfy required quality, the user apparatus 100 reports control information indicating that MBMS data does not satisfy the required quality as feedback information by using higher layer signaling. [0070] … the modulation multilevel number and/or the channel coding rate are/is changed in a direction of lowering the modulation multilevel number and/or the channel coding rate. That is, control is performed to decrease the modulation multilevel number and/or to lower the channel coding rate)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Gage include receive retransmitted user plane data from the network device with a reduced data rate, based on the error indication, as suggested by Morimoto. This modification would benefit the system to reduce transmission congestion. 
Regarding claim 31, Gage teaches a method comprising: sending, by a network device and to a user equipment (UE), ( see, fig.2)  user plane data having integrity protection; ([0225] discloses Step 2: If the radio bearer has been configured for user plane encryption, the UE 212 decrypts the PDCP data using the configured cryptographic parameters and the PDCP sequence number received with the PDU)receiving, by the network device, an error indication indicating an integrity protection error relating to the user plane data; ([0232] discloses the PDCP status report PDU 1600 constructed by the UE 212 preferably includes the status of all PDCP PDUs received by the UE 212 since at least the last status report transmitted to the anchor RAN node 502. Any PDCP PDU that failed an integrity check may also be marked as “not received”) sending, by the network device and to the UE, retransmitted user plane data ([0057] packet data convergence protocol (PDCP) layer 308—which performs header compression and decompression for IP packets, in-sequence delivery of upper layer PDUs, PDCP PDU routing for transmission, duplicate packet detection, retransmission of lost PDCP PDUs, cryptographic integrity protection and encryption)
Gage does not explicitly teach receive retransmitted user plane data from the network device with a reduced data rate, based on the error indication

However, Morimoto teaches receive retransmitted user plane data from the network device with a reduced data rate, based on the error indication ([0067] When multicast data and/or broadcast data (to be referred to as MBMS data hereinafter) transmitted from the base station 200 do not satisfy required quality, the user apparatus 100 reports control information indicating that MBMS data does not satisfy the required quality as feedback information by using higher layer signaling. [0070] … the modulation multilevel number and/or the channel coding rate are/is changed in a direction of lowering the modulation multilevel number and/or the channel coding rate. That is, control is performed to decrease the modulation multilevel number and/or to lower the channel coding rate)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Gage include receive retransmitted user plane data from the network device with a reduced data rate, based on the error indication, as suggested by Morimoto. This modification would benefit the system to reduce transmission congestion. 
Regarding claims 4,14,34 Gage teaches wherein the integrity protection error corresponds to a failure of the UE in performing an integrity protection check on the user plane data([0232] discloses Any PDCP PDU that failed an integrity check may also be marked as “not received”).Regarding claims 9, 19,39 Gage teaches wherein the processor is further configured to execute the instruction to: send a success indication indicating an integrity protection success corresponding to a success of the UE in performing an integrity protection check on the retransmitted user plane data([0231] discloses all PDCP data PDUs successfully received and processed by the UE 212 should be acknowledged in the PDCP status report).Regarding claim 10, Gage teaches wherein the processor is further configured to execute the instructions to: send a success indication indicating an integrity protection success corresponding to a success of the UE in performing an integrity protection check on the retransmitted user plane data, ([0231] discloses all PDCP data PDUs successfully received and processed by the UE 212 should be acknowledged in the PDCP status report)wherein the integrity protection error corresponds to a failure of the UE in performing an integrity protection check on the user plane data([0232] discloses Any PDCP PDU that failed an integrity check may also be marked as “not received”).Regarding claim 43,45 The method of claim 11 further comprising: sending, by the UE, a success indication indicating an integrity protection success corresponding to a success of the UE in performing an integrity protection check on the retransmitted user plane data, ([0231] discloses all PDCP data PDUs successfully received and processed by the UE 212 should be acknowledged in the PDCP status report)wherein the integrity protection error corresponds to a failure of the UE in performing an integrity protection check on the user plane data([0232] discloses Any PDCP PDU that failed an integrity check may also be marked as “not received”).

Claims 8,18,20,38,40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gage to (US 20180368196) in view of Morimoto to (US20100128650) further in view of Lee to (US20190215693)
Regarding claims 8,18,38 the combination of Gage and Morimoto does not explicitly teach wherein the integrity protection error relates to capability information of the UE

However, Lee teaches wherein the integrity protection error relates to capability information of the UE ([0087] discloses the AS security capabilities of the UE may include a list of security configuration indexes (SCIs) that may be supported by the UE 302 and/or an SCI request indicating a requested SCI to be utilized for the PDU session or data flow (QoS flow) within the PDU session)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Gage and Morimoto include wherein the integrity protection error relates to capability information of the UE, as suggested by Lee. This modification would benefit the system as a design choice. 
Regarding claims 41,42,44 , the combination of Gage and Morimoto and Lee teaches wherein the integrity protection error corresponds to a failure of the UE in performing an integrity protection check on the user plane data (Gage, [0232] discloses Any PDCP PDU that failed an integrity check may also be marked as “not received”).and relates to capability information of the UE(Lee, [0087] discloses the AS security capabilities of the UE may include a list of security configuration indexes (SCIs) that may be supported by the UE 302 and/or an SCI request indicating a requested SCI to be utilized for the PDU session or data flow (QoS flow) within the PDU session).
Regarding claims 20,40 the combination of Gage and Morimoto and Lee teaches further comprising: receiving a success indication indicating an integrity protection success corresponding to a success of the UE in performing an integrity protection check on the retransmitted user plane data,(Gage, [0231] discloses all PDCP data PDUs successfully received and processed by the UE 212 should be acknowledged in the PDCP status report) wherein the integrity protection error relates to capability information of the UE(Lee, [0087] discloses the AS security capabilities of the UE may include a list of security configuration indexes (SCIs) that may be supported by the UE 302 and/or an SCI request indicating a requested SCI to be utilized for the PDU session or data flow (QoS flow) within the PDU session).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461